EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adele Critchley on 7/19/2022.
The application has been amended as follows: 
The claims: 
(Currently Amended) A low refractive index layer consisting of
hollow particles each having voids inside thereof, wherein the hollow particles have a core-shell structure, a content of the hollow particles in the low refractive index layer is 70 wt% or less, and
and directly bonded to each other by a catalyst, and minute void spaces formed between the structural units wherein the structural units consists of microporous particles of a pulverized product of a silica gelled compound, and optionally nanofibers and nanoclays, wherein the microporous particles of the pulverized product of a silica gelled compound have a volume average particle size is 0.1 µm or more and 2.0 µm or less 
wherein forms a monolithic structure having the minute void spaces, and an open cell structure with multiple pore distributions in which the minute void spaces are three-dimensionally interconnected, wherein the low refractive index layer has a refractive index of 1.25 or less, and a void fraction of at least 40%.
2-6. (Cancelled)
7. (Previously Presented) The low refractive index layer according to claim 1, wherein each of the hollow particles has a void fraction from 10 to 95 vol%.
8. (Cancelled).
9. (Previously Presented) The low refractive index layer according to claim 1, wherein the hollow particles have a volume average particle size in a range from 10 to 500 nm.
10. (Previously Presented) The low refractive index layer according to claim 1, wherein an abrasion resistance of the low refractive index layer defined by a residual ratio of Si before and after a sliding test is from 60% to 100%, and a folding endurance of the low refractive index layer measured by an MIT test and indicating a flexibility is 100 times or more.
11-13. (Cancelled)
14. (Currently Amended) The low refractive index layer according to claim 1, wherein the structural units are bonded to each other through 
15-16. (Cancelled)
17. (Currently Amended) The low refractive index layer according to claim 1, wherein microporous particles further includes at least one element selected from the group consisting of 
18. (Cancelled) 
19. (Currently Amended) The low refractive index layer according to claim 1, wherein the minute void spaces 
20. (Cancelled) 
21. (Previously Presented) The low refractive index layer according to claim 1, wherein the low refractive index layer has a thickness from 0.01 to 100 µm.
22. (Currently Amended) The low refractive index layer according to claim 1, wherein a haze value 
23. (Previously Presented) The low refractive index layer according to claim 1, wherein the low refractive index layer contains an acid or a base that acts to improve a strength of the low refractive index layer when the acid or the base is subjected to at least one of light irradiation or heating.
24. (Original) A laminated film comprising: a base; and the low refractive index layer according to claim 1 laminated on the base.
25. (Currently Amended) The laminated film according to claim 24, in the form of a 
26-38. (Cancelled) 
39. (Previously Presented) An optical element comprising: the low refractive index layer according to claim 1. 
40.(Original) An image display device comprising: the optical element according to claim 39.
41. (Original) An optical element comprising: the laminated film according to claim 24.
42. (Original) An image display device comprising: the optical element according to claim 41.
43. (Currently Amended) The low refractive index layer according to claim 1, wherein the hollow particle[[s]] having the core-shell structure is a silica hollow nanoparticle or a silica hollow nanoballoon.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are the following:
1.	US 2016/0131819 to Musashi et al. (hereinafter Musashi)
2. 	US 2016/0170094 to Nakayama et al. (hereinafter “Nakayama”)
3. 	US 2011/0195239 to Takane et al. (hereinafter “Takane”)
4.	US 2004/0253427 to Yokogawa et al. (hereinafter “Yokogawa”)
5. 	JP 2013 007831 (hereinafter “JP’831”)
6. 	JP 2004 300172 (hereinafter “JP’172”)

Musashi discloses a multilayer sheet comprising a first resin layer, a second layer, a particle-containing layer disposed between the first and second resin layers, and an intermediate layer disposed between the first resin layer and the particle-containing layer, or between the second resin layer and the particle-containing layer (abstract).  The particle-containing layer comprises hollow particles bound directly to each other to form gaps between the particles wherein the hollow particles are comprised of silica, alumina, titania and zirconia particles with an average particle diameter of from 30 to 120 nm (paragraphs 82, 87 and 92).  The particle-containing layer has a porosity of from 26 to 50%, a thickness of 1.2 microns and a refractive index of 1.17 (paragraphs 63 and 198). 

Musashi fails to disclose the particle-containing layer containing aggregation of microporous particles of a pulverized product of a silica gelled compound and their particle size ranging from 0.1 to 2.0 microns, let alone a monolithic structure having minute voids spaces, and an open cell structure with multiple pore distributions in which the minute void spaces are three-dimensionally interconnected.  

Nakayama discloses an optical member comprising a base material and an antireflection film provided on the base material (figure 1 and abstract).  The antireflection film is a porous layer obtained from a composition comprising silica particles and a binder (table).  The porous layer has a refractive index of 1.24 (table).  The silica particles comprise hollow particles or chain particles (paragraph 31).  The silica particles are directly bonded to each other to form voids between the particles.  The transitional phrase “consisting of” is sufficient to exclude a binder which is a required component of Nakayama’s antireflection film.  Further, Nakayama fails to disclose an antireflection film forming a monolithic structure having minute voids spaces, and an open cell structure with multiple pore distributions in which the minute void spaces are three-dimensionally interconnected.  


Takane discloses a composite film comprising a substrate and a low refractive index layer adhered to the substrate (abstract).  The low refractive index layer comprises alternating layers of microporous particles and electrolyte polymers, and a silicon compound solution to bond microparticles to microparticles and microparticles to the substrate (abstract). The transitional phrase “consisting of” is sufficient to exclude a silicon compound binder which is a required component of Takane’s low refractive index layer.    

Yokogawa disclose a surface light emitting device comprising a substrate and a composite film provided on the substrate (abstract and figure 1).  The composite film comprises a filler and a binder wherein the filler comprises pulverized aerogel particles, silica hollow particles, and metal oxide particles (abstract, paragraphs 70, 71 and 85).  The composite film has a refractive index of from 1.1 to 1.4 (paragraph 140).  The composite film has voids with a void fraction of 40% (paragraph 111).  The transitional phrase “consisting of” is sufficient to exclude a binder which is a required component of Yokogawa’s composite film.    

JP’831 discloses a composite film comprising a substrate and a low refractive index layer adhered to the substrate (paragraph 24).  The low refractive index layer comprises alternating layers of microporous particles and electrolyte polymers; and a silicon compound solution to bond microparticles to microparticles and microparticles to the substrate. The transitional phrase “consisting of” is sufficient to exclude a silicon compound binder which is a required component of the JP’831 low refractive index layer.    

JP’172 discloses a coating film comprising aggregation of ultrafine particles; and microvoids formed between the ultrafine particles (paragraph 127).  The ultrafine particles are directly covalently bonded to each other without a binder (paragraph 129).  JP’172 fails to disclose the ultrafine particles comprising hollow particles and/or microporous particles of a pulverized product of a silica gelled compound, nor does the coating film form a monolithic structure having minute voids spaces, and an open cell structure with multiple pore distributions in which the minute void spaces are three-dimensionally interconnected.  
The double patenting rejections over US Patent No. 10,472,483; and US Application Nos. 15/539,946; 15/539,928; and 15/749,250 have been obviated in view of the terminal disclaimer filed on 7/19/2022. 
   Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a low refractive index layer with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788